WEBB, J.
The plaintiff, J. E. Buckley, was the owner of the truck which was being driven by John Pylant, the plaintiff in suit No. 3121, John Pylant versus Chicago, Rock Island & Pacific Railway Company, this day decided, and the present plaintiff brought suit to recover damages to the truck and appeals from a judgment rejecting his demands.
*366John Pylant was the employee of the plaintiff, Buckley, and the collision resulting in damages to the truck occurred while Pylant was driving the truck in the course of and while engaged in the employment and business of Buckley, and the ruling in No. 3121, John Pylant versus Chicago, Rock Island & Pacific Railway Company, is in all respects applicable to J. E. Buckley’s demands, and for the reasons assigned in said suit the judgment herein appealed from is affirmed.